Citation Nr: 1758546	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent prior to October 17, 2016, for right wrist peripheral neuropathy.

2.  Entitlement to an increased disability rating in excess of 10 percent prior to October 17, 2016, for left wrist peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to March 1975, and on active duty for training from June to July 1975, June to July 1976, and from July to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The July 2008 rating decision denied entitlement to increased ratings in excess of 10 percent for the left and right wrist peripheral neuropathy (previously characterized as carpal tunnel syndrome) and arthritis. 

In a February 2014 decision, the Board denied the claims for entitlement to disability ratings in excess of 10 percent for right wrist peripheral neuropathy, left wrist peripheral neuropathy, right wrist degenerative arthritis, and left wrist degenerative arthritis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC). 

In August 2014, the CAVC returned the case the Board for action consistent with a July 2014 Joint Motion for Remand (2014 JMR).  In the 2014 JMR, the parties agreed that remand of the Veteran's claims for entitlement to disability ratings in excess of 10 percent for right and left wrist peripheral neuropathy was required because the Board did not provide adequate consideration of relevant rating criteria in determining whether a higher disability rating was warranted.  The Board decision as to entitlement to a disability rating in excess of 10 percent for right and left wrist degenerative arthritis was affirmed as the Veteran did not pursue an appeal of these issues. 

The Board issued a decision in December 2014 that denied entitlement to disability ratings in excess of 10 percent for right and left wrist peripheral neuropathy.  The Veteran again appealed to the CAVC.  

In April 2016, the CAVC returned the case the Board for action consistent with an April 2016 Joint Motion for Remand (2016 JMR).  In the 2016 JMR, the parties agreed that the Board failed to explain what consideration, if any, it gave to relevant medical evidence of record and why it found such evidence persuasive or unpersuasive or explain the reasons for its rejection of such evidence.  The parties stated that the Board did not address medical evidence from a December 2000 VA joints examination showing that the Veteran was found to have a positive Phalen's bilaterally, a positive Tinel's sign bilaterally, and "a positive ulnar nerve palpation on the left elbow;" an April 2004 VA examiner's report finding positive Tinel's sign bilaterally, borderline Phalen's sign, and slight weakness in the median nerve muscle groups, right hand; and an April 2010 VA examiner's report finding that the Veteran had a positive Tinel's sign on the left with "pain into ulnar side of hand."  The parties agreed that the Board's failure to discuss this evidence rendered its statement of reasons and bases inadequate. 

In May 2016, the Board remanded this appeal for a medical opinion consistent with the 2016 JMR.  A November 2016 rating decision assigned a 20 percent disability rating to the service-connected right wrist peripheral neuropathy and a 20 percent rating to the service-connected left wrist peripheral neuropathy, both effective October 17, 2016.  In April 2017, the Board denied entitlement to disability ratings in excess of 10 percent for right and left wrist peripheral neuropathy prior to October 17, 2016, and denied entitlement to disability ratings in excess of 20 percent for right and left wrist peripheral neuropathy from October 17, 2016.

The Veteran again appealed to the CAVC.  A Joint Motion for Remand (2017 JMR) was filed and on October 6, 2017, the CAVC issued an Order returning the case to the Board for action consistent with the 2017 JMR.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided. 

In the October 2017 JMR, the parties agreed that the Board failed to ensure substantial compliance with the May 2016 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the examiner did not address the clinical significance of the medical evidence referenced in the April 2016 JMR. The parties agreed that the matter should be remanded for a new VA medical examination that adequately addresses the evidence specifically discussed in the April 72016 JMR.

Insofar as the Veteran's TDIU may be related to his right and left wrist peripheral neuropathy, his claim for TDIU is inextricably intertwined with his claim for increased ratings for right and left wrist peripheral neuropathy and cannot be decided prior to a final adjudication of that issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the severity of disability resulting from the Veteran's service-connected right and left wrist peripheral neuropathy.  All appropriate tests and studies should be performed and all findings should be set forth in detail.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.

The examiner must specifically address the clinical significance of the medical evidence cited in the April 2016 Joint Motion for Remand.  This evidence includes the following: 

(a) a December 2000 VA joints examination showing the Veteran was found to have a positive Phalen's bilaterally, a positive Tinel's sign bilaterally, and "a positive ulnar nerve palpation on the left elbow;" 
(b) an April 2004 VA examiner's report finding positive Tinel's sign bilaterally, borderline Phalen's sign, and slight weakness in the median nerve muscle groups, right hand; and 

(c) an April 2010 VA examiner's report finding that the Veteran had a positive Tinel's sign on the left with "pain into ulnar side of hand."   

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


